Citation Nr: 0325425	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  96-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a dental disorder, 
to include as secondary to service-connected sinusitis.

4.  Entitlement to an increased rating for sinusitis.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





REMAND

In April 2003, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Send the claims folders to the examiner 
who conducted the January 2003 VA orthopedic 
examination for review of the February 2003 
(or later) MRI report and to provide an 
addendum to his opinion as the nature and 
etiology of the veteran's claimed disabilities 
involving the veteran's low back and neck 
disabilities.  If this examiner is no longer 
available, the claims file should be forwarded 
to another VA orthopedic specialist, with the 
option at his/her discretion for further 
examination if deemed warranted.  
Specifically the examiner(s) is asked to 
review the MRI reports from February 2003 (or 
later), the January 2003 VA examination report 
and the service medical records as well as 
post service medical records pertaining to a 
July 1984 work accident.  Thereafter, the 
examiner should again provide etiology 
opinions regarding all disabilities involving 
the low back and neck.  
2.  Thereafter, send the claims folders to the 
examiner who conducted the March 2003 VA sinus 
examination for review of the April 2003 (or 
later) sinus CT report and to provide an 
addendum to his opinion as the nature and 
severity of the veteran's sinus disability.  
If this examiner is no longer available, the 
claims file should be forwarded to another VA 
sinus specialist, with the option at his/her 
discretion for further examination if deemed 
warranted.  The claims file and copies of the 
pre- October 1996 criteria for rating 
sinusitis (Diagnostic Code 6514), and the 
current General Rating Formula for Sinusitis 
(Diagnostic Codes 6510 through 6514) must be 
made available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the examiner 
must annotate the examination report in this 
regard.  
Specifically the examiner(s) is asked to 
review the CT reports from April 2003 (or 
later), the March 2003 VA examination report 
and.  Thereafter, the examiner should again 
provide opinions regarding what, if any, 
functional limitations resulted from the 
sinusitis.  The examiner should comment 
whether the sinusitis more closely resembles 
sinusitis following radical surgery with 
chronic osteomyelitis or near constant 
sinusitis characterized by headaches, pain and 
tenderness of the affected sinus and purulent 
discharge after repeated surgeries.  
3.  Only after the most recent sinus CT 
reports have been obtained and the addendum to 
the sinus examination has been completed, 
should the claims file be sent to the examiner 
who conducted the March 2003 VA dental 
examination for review.  If this examiner is 
no longer available, the claims file should be 
forwarded to another VA dental specialist, 
with the option at his/her discretion for 
further examination if deemed warranted.  The 
claims file, the March 2003 VA sinus 
examination report, the addendum to the sinus 
examination and the April 2003 (or later) 
sinus CT findings and a separate copy of this 
memo must be made available to the examiner 
for review prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination report 
that the claims file was in fact made 
available for review in conjunction with the 
examination.   Any further indicated special 
studies should be conducted.
Following review of the March 2003 
VA sinus examination, the addendum 
to the sinus examination and the 
April 2003 (or later) sinus CT 
findings., the dental examiner 
should determine and record whether 
any dental/oral disability diagnosed 
in March 2003 is secondary to 
service connected sinusitis or is 
otherwise related to service.  

2.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





